On Remand from the Alabama Supreme Court

JOINER, Judge.
Derek Jermaine Baker appealed his conviction for trafficking in cannabis, see § 13A-12-231(l)(a), Ala.Code 1975, and his sentence of 10 years’ imprisonment. This Court affirmed Baker’s conviction and sentence in an unpublished memorandum. Baker v. State (No. CR-11-0267, Dec. 7, 2012),-So.3d-(Ala.Crim.App.2012) (table). Baker then petitioned the Alabama Supreme Court for certiorari review. In an opinion issued September 27, 2013, the Alabama Supreme Court reversed our judgment affirming Baker’s conviction and sentence and remanded the case for proceedings consistent with its the opinion. Ex parte Baker, 144 So.3d 1285 (Ala.2013). Regarding the issue raised on certiorari review — whether the trial court exceeded its discretion when it denied Baker’s two separate motions seeking independent testing and evaluation of the substance purported to be cannabis — the Alabama Supreme Court in Ex parte Baker stated that “Baker was entitled to production of the seized substance in this case for the purpose of having it independently tested” and that “the denial of the motion for production resulted in prejudice to Baker and violated his right to due process.” 144 So.3d at 1291.
In accordance with the opinion of the Alabama Supreme Court, we reverse the judgment of the circuit court and remand this case to the circuit court for it to conduct proceedings consistent with the Alabama Supreme Court’s decision in Ex paHe Baker.
REVERSED AND REMANDED.
WINDOM, P.J., and WELCH, KELLUM, and BURKE, JJ., concur.